SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

916
CA 14-01286
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


IN THE MATTER OF THE ESTATE OF DAVID C. PETERS,
DECEASED.
-----------------------------------------------
COREEN N. THOMPSON, ADMINISTRATRIX CTA,
PETITIONER-RESPONDENT;
                                                    MEMORANDUM AND ORDER
JOAN PETERS, OBJECTANT-APPELLANT.
(APPEAL NO. 2.)


COLUCCI & GALLAHER, P.C., BUFFALO (MOLLY M. KRAUZA OF COUNSEL), FOR
OBJECTANT-APPELLANT.

LAW OFFICES OF JOHN P. BARTOLOMEI & ASSOCIATES, NIAGARA FALLS, D.J. &
J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a decree of the Surrogate’s Court, Genesee County
(Robert C. Noonan, S.), entered June 4, 2014. The decree directed
Joan Peters to disgorge and release certain property and ordered that
all bequests not yet received by Joan Peters under the last will and
testament of David C. Peters are revoked and forfeited.

     It is hereby ORDERED that the decree so appealed from is
unanimously reversed on the law without costs, and the matter is
remitted to Surrogate’s Court, Genesee County, for further proceedings
on the petition.

     Same memorandum as in Matter of Peters ([appeal No. 3] ___ AD3d
___ [Oct. 2, 2015]).




Entered:    October 2, 2015                       Frances E. Cafarell
                                                  Clerk of the Court